Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4... Claims 1-15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 23.501, vol. SA WG2, no. VI 5.3.0; 17 September 2018; pages 1 -226;
XP051487016; [retrieved on 2018-09-17] in view of 2TE ORACLE ETRI TELECOM in view of ITALIA KDDI: "Network Slicing Architecture Alignment for the Support of Standalone Network Slice Selection Function (NSSF)", 3GPP DRAFT; S2-171027-NS ALIGNMENT WITH 5GC ARCHTIECTURE PRESENTATION, vol. SA WG2, no. Dubrovnik, Croatia; 20170213 - 20170217; 13 February 2017 XP051217149; [retrieved on 2017-02-13]

   For independent claims 1 and 11, 3GPP TS 23.501, vol. SA WG2, no. VI 5.3.0; 17 September 2018; pages 1 -226; XP051487016; [retrieved on 2018-09-17] in view of 2TE ORACLE ETRI TELECOM discloses a system comprising the session management entity selecting a network slice identifier (See sec. 5.15.7.1 "During PDN connection establishment in the EPC, the UE allocates the PDU Session ID and sends it to the PGW-C+SMF via PCO. An S-NSSAI associated with the PDN connection is determined based on the operator policy by the PGW-C+SMF. e.g. based on a combination of PGW-C+SMF address and APN, and is sent to the UE in PCO together with a PLMN ID that the S-NSSAI relates to"); and

transmitting, to the UE, a message indicating the selected network slice identifier (See sec. 5.15.7.1 "During PDN connection establishment in the EPC, the UE allocates the PDU Session ID and sends it to the PGW-C+SMF via PCO. An S-NSSAI associated 

   For claims 1 and 11, 3GPP TS 23.501, vol. SA WG2, no. VI 5.3.0; 17 September 2018; pages 1 -226; XP051487016; [retrieved on 2018-09-17] discloses all the subject matter of the claimed invention with the exception of checking that the selected supported network slice identifier is among the set of subscribed network slice identifiers to which the UB is subscribed and selecting, from the received first set of network slice identifiers to which the UE is subscribed, a network slice identifier that is supported by the session management entity in a communication network. ORACLE ETRI TELECOM from the same or similar field of endeavor teach a provision of checking that the selected supported network slice identifier is among the set of subscribed network slice identifiers to which the UB is subscribed and selecting, from the received first set of network slice identifiers to which the UE is subscribed, a network slice identifier that is supported by the session management entity ( 2TE Oracle shows the operation of a NSSF function during a UE registration procedure (i.e. in this case considered to be equivalent to a connection establishment). The UE provides a certain not-authorized NSSAI to the AMF {i.e. similar to SMF). The AMF asks the UDM to determine a set of potential accepted S-NSSAIs for the UE (i.e. set of slice identifiers). Once the AMF obtains said set, the NSSAI provided by the UE will be validated for the registration. This means that the UE will only connect to a suitable NSSAI that has been communicated by the UDM (2 slide 6). Thus it would have been obvious to the person 

  VI 5.3.0; 17 September 2018; pages 1 -226 XP051487016; [retrieved on 2018-09-17] also teach wherein the step of selecting the network slice identifier comprises either:
Selecting, which the UE is subscribed, a network slice identifier that is supported by the session management entity (See sec. 5.15.7.1 "During PDN connection establishment in the EPC, the UE allocates the PDU Session ID and sends it to the PGW-C+SMF via PCO. An S-NSSAI associated with the PDN connection is determined based on the operator by the PGW-C+SMF. e.g. based on a combination of PGW-C+SMF address and APN, and is sent to the UE in PCO together with a PLMN ID that the S-NSSAI relates to"); wherein the UE is served by the session management entity in a second network { See (i.e. visited) network is clearly disclosed in sec. 5.15.7.1.);

wherein the method further comprises the step of receiving, from the UE, a session identifier identifying a connection between the UE and a data network, and the message transmitted to the UE indicates that the selected network slice identifier is


wherein the session management entity is configured to operate as a Session Management Function (SMF) in the first network and as a Packet Data Network Gateway-Control (PGW-C) in the second network, sec. 5,15.7.1. ; wherein the received set of network slice identifiers comprises a first network slice identifier, the step of selecting a network slice identifier comprises determining that the first network slice identifier matches one of a plurality of network slice identifiers identifying a network slice supported by the session management entity, and the selected network slice identifier is the first network slice identifier sec. 5,15.7,1.; a session management entity storing two or more supported network slice identifiers; the session management entity transmitting to a data management function a request for a set of subscribed network slice identifiers identifying one or more network slices to which a user equipment (UE) is subscribed; the session management entity receiving, from the data management function, a set of subscribed network slice identifiers to which the UE is subscribed; the session management entity selecting a supported network slice identifier from among the stored two or more supported network slice identifier ( See section 5,15,7,1);  wherein the received set of network slice identifiers comprises a first network slice identifier, the step of selecting a network slice identifier comprises: i) transmitting to a network slice selection function (NSSF) a query comprising the first network slice 
second network slice identifier is a visited network Single Network Slice Selection Assistance Information (S-NSSAS) sec. 5,15.7.1.;
, wherein the received set of network slice identifiers comprises a home network Single Network Slice Selection Assistance Information (S-NSSAS). sec. 5,15.7.1.
wherein the data management function is a Unified Data Management Function (UDM), the first set of network slice identifiers comprises at least one Single Network Slice Selection Assistance Information (S-NSSAi), and the second set of network slice identifiers comprises at least one S-NSSAI sec. 5,15.7,1. ; and
wherein the session management entity is further configured to determine whether or not the session management entity supports more than one network slice identifier, and the session management entity is further configured to transmit the request to the data management function in response to determining that the session management entity supports more than one network slice identifier ( sec. 5,15.7,1).
5. Applicant's arguments filed 4/8/2021 have been fully considered but they are not persuasive.
   In the remarks of 4/8/2021, applicant traverses the rejection of 35 USC under 103(a). The traversal is based on ground that applicants respectfully submit that Applicant would first like to point out that ZTE is not relevant because ZTE describes functionality 

Those arguments above are not found to be persuasive. Applicant’s attention is directed at ZTE Oracle shows the operation of a NSSF function during a UE registration procedure (i.e. in this case considered to be equivalent to a connection establishment). The UE provides a certain not-authorized NSSAI to the AMF {i.e. similar to SMF). The AMF asks the UDM to determine a set of potential accepted S-NSSAIs for the UE (i.e. set of slice identifiers). Once the AMF obtains said set, the NSSAI provided by the UE 

7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171. The examiner can normally be reached on Monday to Friday 5:30 AM to 3:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/DANG T TON/
Primary Examiner, Art Unit 2476
/D.T.T/